Fish, C. J.
Pending two suits, one by the wife against her husband for divorce, aiimony, and the custody of their daughter six years of age, the other by the husband against the wife for divorce and the custody of the same child, a hearing of the cases was had before the judge as to the questions of temporary alimony and the custody of the child. Held, that under the evidence submitted, the judge did not err in awarding the custody of the child to the mother, and allowing the sum of seventy-five dollars per month in the way of temporary alimony for the maintenance of the mother and ehild.

Judgment affirmed.


AU the Justices concur, except George, J., absent.